DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.

This Office action is in response to Applicant’s amendment filed July 20, 2022.  Applicant has amended claims 1, 3 and 8.  Claim 2 has been cancelled.  New claims 20-21 have been added.  Currently, claims 1 and 3-21 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20211116 and 20220412.

The rejection of claims 1 and 3-19 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pommiers et al, US 2005/0203213, is maintained for the reasons of record.



                                          NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “substantially homogenous”.  The limitation “substantially homogenous” renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “substantially homogenous”.  Furthermore, the specification does not contain guidelines describing what numerical values are encompassed by the limitation “substantially homogenous”.  Appropriate correction and/or clarification is required.
	



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pommiers et al, US 2005/0203213.
Pommiers et al, US 2005/0203213, discloses an aqueous liquid cleaning composition comprising a plurality of stably suspended, visibly distinct beads, and at least two structurants selected from different groups of structurant (see abstract).  It is further taught by Pommiers et al that the liquid detergent composition contains 30-75% by weight of water (see paragraph 13), that the visibly distinct beads may be selected from microcapsule beads that contain a shell surrounding a core, or porous beads that are homogenous and present a sponge-like structure (see paragraph 15), that the beads are visible in a transparent or translucent liquid matrix (see paragraph 16), that the beads have a diameter of 0.2 to 8 mm (see paragraph 16), and that the beads are present in the liquid cleaning composition in an amount of 0.001-5% by weight (see paragraph 19).  Pommiers et al further discloses that the bead core contains perfumes (see paragraphs 38 and 48-49), that the bead core contains microparticulates having particle sizes of 1-10,000 nm (see paragraph 40), that suitable structurants include carrageenan and polyacrylates (see paragraphs 61-93), and that the cleaning composition further contains surfactants (see paragraphs 94-114) and perfumes (see paragraphs 163-164), wherein the cleaning composition is used in a process to wash clothes (see paragraphs 168-169), per the requirements of the instant invention.  Although Pommiers et al is silent with respect to the NTU value of their liquid cleaning composition, the examiner asserts that the liquid cleaning compositions disclosed in Pommiers et al would inherently meet the NTU requirements of the instant invention, since the liquid cleaning compositions disclosed in Pommiers et al contain all of the required components in the amounts required in the instant claims to achieve the required NTU value, absent a showing otherwise.  Therefore, instant claims 20-21 are anticipated by Pommiers et al, US 2005/0203213.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.
Applicant argues that Pommiers et al, US 2005/0203213, does not teach or suggest in general a liquid detergent composition having solid particles that do not have a core-shell morphology, wherein the solid particles include a polymeric matrix material with microcapsules dispersed in the polymeric matrix material, wherein each microcapsule has a core-shell morphology, as required by applicant in the newly amended claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Pommiers et al clearly discloses that their liquid cleaning compositions contain an aqueous liquid cleaning composition comprising a plurality of stably suspended, visibly distinct beads, and at least two structurants selected from different groups of structurant (see abstract), wherein the visibly distinct beads may be selected from microcapsule beads that contain a shell surrounding a core, or porous beads that are homogenous and present as a sponge-like structure (see paragraph 15), and wherein the beads are visible in a transparent or translucent liquid matrix (see paragraph 16), per the requirements of the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
August 2, 2022